Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 3, 2013                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145491 & (87)(93)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145491
                                                                     COA: 295275
                                                                     Kent CC: 08-011574-AR
  ALAN N. TAYLOR,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the May 22, 2012 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.302(H)(1). The parties shall submit
  supplemental briefs within 42 days of the date of this order addressing whether the trial
  court’s jury instructions expanded the definition of “contiguous” beyond the reasonable
  scope of MCL 324.30301(1)(m)(i) and Mich Admin Code, R 281.921(1)(b)(ii), and, if so,
  whether that expansion constituted an unforeseeable judicial enlargement of a criminal
  statute that deprived the defendant of due process.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 3, 2013                         _________________________________________
         t0430                                                                  Clerk